Citation Nr: 1421813	
Decision Date: 05/14/14    Archive Date: 05/21/14

DOCKET NO.  10-05 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a left foot disability, to include pes planus.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel





INTRODUCTION

The Veteran served on active duty from February 1985 to April 1996.

This appeal to the Board of Veterans; Appeals (Board) is from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran requested a hearing before the Board in a February 2009 VA Form 9.  A hearing was scheduled for June 8, 2011 at the RO in Muskogee.  In May 2011, the Veteran notified VA that he wished to cancel the hearing and withdraw his request.  Under these circumstances, the Board finds that the Veteran has been afforded his opportunity for a hearing and that his request to testify before the Board has been withdrawn.  38 C.F.R. § 20.704(e) (2013).

In August 2012, the Board granted service connection for right knee arthritis.  The Board also remanded the issues of entitlement to service connection for left knee and left disabilities for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  The Veteran's current left knee disability, diagnosed as osteoarthritis and patellofemoral syndrome, began many years after service and was not caused by any incident of service.

2.  The Veteran's current left foot disability, diagnosed as suspected talar injury, hammertoe deformity, arthritic changes, and heel spur, began many years after service and was not caused by any incident of service.

3.  The Veteran's pes planus of the left foot preexisted service and was not aggravated beyond the course of its natural progression therein.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

2.  The criteria for service connection for a left foot disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1131, 1153 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).   VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

A standard March 2009 letter satisfied the duty to notify provisions.  This letter notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  No further particularized notice is necessary.  Thus, VA's duty to notify has been met.

The Veteran's service treatment records, VA medical treatment records, and available private treatment records have been obtained.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  A VA examination was conducted in December 2009.  Additionally, medical opinions were obtained in September 2012 and April 2013 pursuant to the Board's August 2012 remand.  The record does not reflect that the examination/opinions, taken together, are inadequate for rating purposes.  38 C.F.R. § 3.159(c)(4); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).   

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

II. Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty, commonly referred to as direct service connection; or for aggravation of preexisting injury suffered or disease contracted in the line of duty, commonly referred to as a claim for aggravation.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Arthritis is a chronic disease listed under 38 C.F.R. § 3.303(a); as such, 38 C.F.R. § 3.303(b) is potentially applicable as to continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In contrast, the issues of service connection for left foot and left knee disabilities other than arthritis are not chronic conditions under 38 C.F.R. § 3.303(a) and will be adjudicated using that theory of entitlement to service connection. 

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The nexus between service and the current disability can be satisfied by competent evidence of continuity of symptomatology (for arthritis) or evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997). 

A veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted on entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b). 

If a preexisting disorder is noted upon entry into service, a veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder.  In that case, 38 U.S.C.A. § 1153 applies and the burden falls on the veteran to establish an increase in severity during service.  If the presumption of aggravation under 38 U.S.C.A. § 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing clearly and unmistakably "that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153 (West 2002); see also 38 C.F.R. § 3.306 (2013).

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Whether a preexisting disorder underwent an increase in severity during service is determined based on evidence of the manifestations of the disorder before, during, and after service.  38 C.F.R. § 3.306.  For a disorder to be considered aggravated in service, there must be worsening of the underlying condition, not just temporary or intermittent flare-ups of the symptoms of the condition.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Evidence of a veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  In order to support a finding of aggravation, the evidence must establish that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability. Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

III. Analysis

Left Knee

The Veteran contends that service connection is warranted for a left knee disability.  The Veteran has reported that he has experienced left knee pain since service.

In reviewing the service treatment records, there are no complaints, diagnoses, or findings related to the left knee during military service.  In contrast, the Veteran was treated for right knee pain in February 1994 and he reported pain and stiffness of the right knee at the time of his expiration of term of service examination in January 1996.  That examination noted normal lower extremity examination. 

The Veteran submitted a private physician's medical statement dated in April 2009.  This physician reported that he had been treating the Veteran for bilateral knee pain. He had reviewed the service treatment records, and stated that the Veteran had been treated several times for pain in both knees.  He also stated that in most cases, knee pain begins with an injury from exercising, or after making an abrupt movement. The physician added that the service treatment records showed several medical records with treatment for knee pain and indicated that the Veteran continued to suffer from knee problems.  Therefore, it was his opinion that it was more likely than not that the Veteran current knee problems started on active duty. 

A VA examination in December 2009 included a diagnosis of right and left knee osteoarthritis.  Left knee x-ray demonstrated mild medial compartment joint space narrowing with a spur at the superior pole of the patella.  The VA examiner stated that neither the right nor the left knee disabilities were related to service.  However, in providing the rationale, the doctor only referred to the right knee and did not comment on the Veteran's account of his inservice and post service medical history. 

Pursuant to the Board's remand, the claims file was returned to the December 2009 examiner for another opinion, which was provided in September 2012.  This time, the examiner stated that it was at least as likely as not that the Veteran's left knee pathology was incurred in or caused by service:

The etiology of the Veteran's left knee...[disability is] substantiated by the Veteran's claim that [the area] was painful while in service.  The record lists no direct evidence of injury to [this area] that would coincide with this examiner's training, such as complaints or x-rays or follow-up visits.  Because the examiner is informed that the lay observation is competent and should be considered to provide a nexus, it must follow that [the] body part was injured in service because the claimant reports experiencing pain in the body part while in service.  

A July 2010 VA treatment record noted diagnoses of early osteoarthritis and patellofemoral syndrome of the left knee.  An x-ray demonstrated arthritic changes in the left knee.

In April 2013, another VA physician reviewed the record and provided an opinion that it was less likely than not that the Veteran's claimed left knee disability was caused by or incurred in service.  The physician noted that there was no evidence during service of any left knee complaints or injury.  The physician stated that she disagreed with the September 2012 VA opinion of record because there was no diagnosis, treatment, or event pertaining to the left knee in the record during service and thus there was no clinical basis for an association with the current condition.  By contrast, she was in full agreement with the December 2009 (misstated as December 2007) opinion that it was less likely than not that the Veteran's claimed left knee disability was incurred in or caused by his military service.  The VA physician stated that it was her opinion that the Veteran's left knee condition was consistent with the normal aging process.

The Board has an obligation to weigh the probative value of the medical opinions presented based upon factors such as personal examination of the patient, knowledge and skill in analyzing the data, the knowledge and expertise of the examiner, the expressed rationale forming the basis of the opinion, ambivalence and/or exactness of diagnosis, scope of review of the relevant records, bias, etc.  See generally, Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

The Board finds the April 2009 statement of the private physician less persuasive in light of the overall record.  The opinion was not based on an accurate or even complete medical history.  The examiner reported that the Veteran was treated on several occasions in service for left and right knee pain.  However, the Veteran was only treated once and then, only for the right knee.  Moreover, it is important to note that the record at the time of this physician's opinion did not include confirmed x-ray evidence of osteoarthritis of the knees.  The Board considers this medical evidence significant in terms of defining the extent of the Veteran's bilateral knee disability, and arthritis is not addressed at all by the physician in the April 2009 statement.  While attributing the Veteran's bilateral knee pain to the military, this physician does not include any reference or discussion concerning arthritis for purposes of considering the complete medical picture presented.

More importantly, this physician's opinion does not include any supporting rationale.  He did not point to any clinical data or any other evidence supporting his conclusion.  Instead, his opinion is entirely conclusive and offers no medical guidance as to the basis of the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board also finds the VA physician's September 2012 opinion to be entitled to little weight.  The physician appears to have been under the mistaken impression that a current statement from a Veteran to the effect that he had a symptom such as pain in service must necessarily serve to satisfy the need for a link between such symptom and a current disability affecting the same body part.  Thus, while she notes that there is no direct evidence of left knee complaint or injury in service, she nonetheless feels compelled to concede that the Veteran's current report of pain in service means that his current left knee disability must be related to service.  The only basis for his conclusion is her mistaken belief that "it must follow that [the] body part was injured in service because the claimant reports experiencing pain in the body part while in service."  

The physician misconstrues the need to take a Veteran's statement that he experienced pain in service as a competent statement to be weighed along with other evidence of record (such as the service treatment records) in considering whether there was an inservice disease or injury, as instead representing a de facto conclusion that automatically constitutes evidence of a nexus between service and any current disability of the same body part.  For this reason, the Board must discount the evidentiary value of the September 2012 opinion.

The Board finds the April 2013 VA physician's opinion more probative as it includes a discussion of the service treatment records (and the lack of any documentation of left knee complaints or injury therein) and provides a plausible basis (natural aging) for the presence of the current left knee disability.

While the Veteran is competent to report that he experienced left knee pain during and since service, the Board finds his current recollections less probative than the contemporaneous, inservice documentation that includes multiple references to right knee pain but no such reference to the left knee.  Given the well-documented right knee complaints, the lack of any entries in service pertaining to the left knee calls into question the accuracy of his current recollections.  The Board finds the service treatment records to be complete and that left knee complaints would have been documented in such records given that essentially identical complaints of the right knee are documented.  See AZ v. Shinseki, 731 F.3d 1303, 1315 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (citing Fed. R. Evid. 803 (7) for the proposition that "the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded"). 

There is no other competent and probative medical or lay evidence that links the current left knee pathology, first noted in 2009, to any aspect of military service.   Additionally, even though arthritis is a presumptively service-connectable chronic disease, the evidence does not show that the Veteran's arthritis of the left knee was manifest to a compensable degree within one year of service discharge.  Finally, given that left knee arthritis was not noted in service, service connection is not warranted based on a continuity of symptomatology.

The preponderance of the evidence is against the claim of service connection; there is no doubt to be resolved; and service connection for a left knee disability is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Left Foot

The Veteran also claims that service connection is warranted for a left foot disability.  The Veteran has reported that he experienced left foot pain during and since service.

The Veteran's service enlistment examination in August 1984 noted pes planus, asymptomatic.  The service treatment records show that in March 1987 the Veteran complained of left foot pain.  He reported that he dropped an ammo box on the foot. There was tenderness and swelling without hematoma formation.  An x-ray was considered negative.  The diagnosis was soft tissue injury contusion and there were no further treatments for the left foot for the remainder of service.  The January 1996 expiration of term of service physical noted normal feet on examination.

On VA compensation examination in December 2009, the Veteran reported pain across the bottom of his foot and popping around the anterior ankle joint.  The examiner diagnosed "left foot with suspected talar injury, hammertoe deformity, arthritic changes, heel spur, and flatfoot."  After considering the Veteran's relevant medical and occupational histories, the VA examiner concluded that it was less likely as not (less than 50/50 probability) that the left foot pain is the result of the left foot injury in service.  In providing the rationale, this clinician pointed out that the inservice left foot injury was a soft tissue contusion over the top of the left foot.  Moreover, the location that the Veteran identified as painful was along the metatarsal heads which relates to hammertoe deformity, and also at the front of the ankle joint which was not involved in the inservice injury.  The clinician concluded that the current foot problems are separate medical issues than that being claimed. 

As the VA physician only addressed whether service connection was warranted for the residuals of the injury involving the ammo box (which is what the Veteran has consistently claimed), a supplemental opinion from the December 2009 examiner was sought to address whether preexisting pes planus was aggravated during military service.  The claims file was returned to the December 2009 examiner for another opinion, which was provided in September 2012.  This time, the examiner stated that it was at least as likely as not that the Veteran's left foot pathology was incurred in or caused by service:

The etiology of the Veteran's left foot...[disability is] substantiated by the Veteran's claim that [the area] was painful while in service.  The record lists no direct evidence of injury to [this area] that would coincide with this examiner's training, such as complaints or X-rays or follow-up visits.  Because the examiner is informed that the lay observation is competent and should be considered to provide a nexus, it must follow that [the] body part was injured in service because the claimant reports experiencing pain in the body part while in service.  Likewise, it is stated there was left foot pain in active service.  The initial medical examination reported the Veteran's pes planus as "asymptomatic," so it must follow that any symptoms while in service substantiate a worsening beyond the natural progression of an asymptomatic condition.

In April 2013, a VA physician reviewed the record and provided an opinion that it was less likely than not that the Veteran's claimed left foot disability was caused by, incurred in, or aggravated by service.  The physician noted that there was no evidence during service of any flat foot complaints.  She stated that flat feet are a familiar structural condition that progress over time, were part of the natural aging process, and were less likely than not aggravated beyond its normal aging process during service.  The physician also referred to the March 1987 contusion on the top of the Veteran's left foot.  "By definition, a contusion is a bone and/or soft tissue bruise.  The contusion was conservatively treated without clinical evidence of complications.  This condition was self-limiting as evident by the clinical record limited treatment plan."  She stated that she disagreed with the September 2012 VA opinion of record because there was no diagnosis, treatment, or event pertaining to the left foot in the record during service and thus there was no clinical basis for an association with the current condition.  By contrast, she was in full agreement with the December 2009 (misstated as December 2007) opinion that it was less likely than not that the Veteran's claimed left foot disability was incurred in or caused by his military service.  She reiterated that the Veteran's pes planus was not aggravated by service.

For similar reasons as discussed previously, the Board also finds the VA physician's September 2012 opinion to be entitled to little weight.  The physician appears to have been under the mistaken impression that a current statement from a Veteran to the effect that he had a symptom such as pain in service must necessarily serve to satisfy the need for a link between such symptom and a current disability affecting the same body part.  The physician provides no basis for associating the Veteran's current report of left foot pain in service with aggravation of his preexisting pes planus.  This renders the opinion suspect as it would seem more likely that the Veteran's report of left foot pain was a reference to the documented left foot injury in service that was the basis for the service connection claim, not to pes planus.  

The Board finds the April 2013 VA physician's opinion more probative as it includes a discussion of the service treatment records with a thorough discussion of the nature and treatment of left foot injury therein as well as the lack of any documentation of pes planus complaints, and provides a discussion of the nature of pes planus and its development over time.

The Veteran contends that his current left foot disabilities are attributable to service.  The Veteran, however, is not competent to offer an opinion as to the etiology of his claimed disabilities.  Determining the etiology of musculoskeletal disabilities of the left foot in this case requires medical knowledge or training that the Veteran does not have and is not susceptible to lay observation.  Jandreau, 492 F.3d at 1377-78.  

The Veteran had a left foot contusion noted in service that healed with treatment therein.  There is no other competent and probative medical or lay evidence that links the current left foot pathology, first noted in 2009, to any aspect of military service.  Additionally, even though arthritis is a presumptively service-connectable chronic disease, the evidence does not show that the Veteran's arthritis of the left foot was manifest to a compensable degree within one year of service discharge.  Finally, given that left knee arthritis was not noted in service, service connection is not warranted based on a continuity of symptomatology.

The preponderance of the evidence is against the claim of service connection for a left foot disability other than pes planus; there is no doubt to be resolved; and service connection for a left foot disability is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

As to pes planus, the evidence reflects that the Veteran is currently diagnosed as having pes planus of the left foot.  On enlistment examination in August 1984, the Veteran was noted to have asymptomatic pes planus.  Accordingly, the Board finds that pes planus was noted on entrance.  Thus, the presumption of soundness does not attach and this portion of the claim is one for service aggravation.  38 C.F.R. § 3.304(b). 

The evidence shows that the preexisting pes planus did not permanently increase in severity during service.  Asymptomatic pes planus was noted at service entry and there were no complaints or findings related to pes planus noted in service.  The separation examination noted normal feet on examination.  

The April 2013 VA physician's opinion stated that the Veteran's pes planus was not aggravated during service as there were no complaints noted in service.  As noted above, the September 2012 VA examiner's statement that the Veteran's pes planus was aggravated by service included insufficient supporting rationale; the Veteran's report of foot pain in service alone, in light of the fact that he had a specific foot injury documented in service, does not provide a sufficient basis for concluding that his pes planus was permanently aggravated in service.

Here, the preponderance of the objective evidence establishes that pes planus did not permanently increase in severity during service.  The pes planus was described as asymptomatic at entrance, was not noted during service, and was not found at separation from service.  The December 2009 VA examination did not identify specific symptoms of pes planus.  This evidence does not establish a worsening of the underlying condition in service beyond any flare-up.  See Hunt, 1 Vet. App. at 297.  Thus, the presumption of aggravation does not attach as the Veteran has not met his burden to show an increase in severity of the preexisting pes planus.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Thus, it may only be concluded that the preexisting pes planus did not increase in severity during service and was therefore not aggravated during service.

The preponderance of the evidence is against the claim of service connection for pes planus of the left foot based on service aggravation; there is no doubt to be resolved; and service connection for left foot pes planus is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a left knee disability is denied.

Service connection for a left foot disability, to include pes planus, is denied.



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


